In view of the plaintiffs’ failure to provide any reasonable excuse for their extensive delay in serving their bill of particulars, their failure to comply with the court’s conditional order of preclusion, and their failure to submit an affidavit of merit, the appellant’s motion for summary judgment dismissing the complaint should have been granted unconditionally and the complaint dismissed (see, La Buda v Brookhaven Mem. Hosp. Med. Center, 98 AD2d 711, affd 62 NY2d 1014; Bailey v North Shore Univ. Hosp., 91 AD2d 967, affd 59 NY2d 748). Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.